Name: Council Regulation (EEC) No 3659/81 of 15 December 1981 extending Regulation (EEC) No 1145/81 laying down general rules for the application of the minimum price for table wine
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 12. 81 Official Journal of the European Communities No L 366/3 COUNCIL REGULATION (EEC) No 3659/81 of 15 December 1981 extending Regulation (EEC) No 1145/81 laying down general rules for the application of the minimum price for table wine HAS ADOPTED THIS REGULATION :THE COUNCIL OF THE EUROPEAN COMMUNITIES, Article 1 The date ' 15 December 1981 in the second paragraph of Article 22 of Regulation (EEC) No 1145/81 is hereby replaced by that of ' 15 December 1982'. Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ( 1), as last amended by Regulation (EEC) No 3577/81 (2), and in particular Article 15a (4), Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 1145/81 (3) applies only until 15 December 1981 ; whereas an amend ­ ment of the Community provisions in respect of distil ­ lation is anticipated ; whereas it therefore seems appro ­ priate in these circumstances to extend Regulation (EEC) No 1145/81 by one year, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 16 December 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 December 1981 . For the Council The President P. WALKER ( ») OJ No L 54, 5 . 3 . 1979, p . 1 . I2) OJ No L 359, 15 . 12. 1981 , p. 1 . M OJ No L 120, 1 . 5 . 1981 , p . 7 .